DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/28/2021, 07/15/2021 and 09/03/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Status of Claims
This is an amended final office action for application Serial No. 16/233,936. Claims 1-10 and 13-22 have been examined and fully considered.
Claims 1-7, 9, 13, and 14 have been amended.
Claims 11-12 are canceled.
Claims 21 and 22 are newly added.
Claims 1-10 and 13-22 are pending in Instant Application.
Response to Arguments/Rejections
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Application’s amendment have overcome the 35 U.S.C. § 112 and Double Patenting raised in the previous action; therefore the previous 35 U.S.C. § 112 and Double Patenting claim rejection are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Focke et al. (US 8390506) in view of Deichmann et al. (US 10670395).
	Regarding claim 1, Focke discloses a lidar system (see at least “FIG. 1 shows a block diagram of an FMCW radar locating device” ***Examiner interprets that the FMCW radar system as the lidar system), comprising: 
	a transmitter (see at least Abstract, “a transmitting device” that is configured to emit a frequency-modulated lidar signal (see at least Abstract; col. 1, line 32, “FMCW radar systems, a signal is emitted”), the frequency-modulated lidar signal (see at least col. 3, lines 21-26, “FIG.2a shows a representation of the time dependence of the transmitting frequency of the FMCW radar locating device according to the first example embodiment of the present invention, and FIG.2b shows a corresponding representation of the frequency-angle relationship (angle C) of the transmitting frequency of the FMCW radar locating device”) includes a piecewise linear frequency up-chirp (see at least col. 3, lines 29-32, “FIG. 2a shows both the time dependence of the usual transmitting signal FS (dashed line, cf. FIG. 4) and of the transmitting signal according to the example embodiment, which is piecewise constant”), where the piecewise linear frequency up-chirp includes a first portion having a first frequency slope with respect to time  (see at least Figure 2a; and col. 3, lines 29-35, “FIG. 2a shows both the time dependence of the usual transmitting signal FS (dashed line, cf. FIG. 4) and of the transmitting signal according to the example embodiment, which is piecewise constant, and is composed of frequency segments FS1 (t1 to t2), FS2 (t2 to t3), FS3 (t3 to t4)” ***Examiner interprets that Figure 2a FS1 segment illustrates a first portion in the piecewise linear up-chirp) and a second portion having a second frequency slope with respect to time that is different from the first frequency slope (see at least Figures 2a, and 4; col. 3,  “FIG. 2a shows both the time dependence of the usual transmitting signal FS (dashed line, cf. FIG. 4) and of the transmitting signal according to the example embodiment, which is piecewise constant, and is composed of frequency segments FS1 (t1 to t2), FS2 (t2 to t3), FS3 (t3 to t4), FS4 (t4 to t5), FS5 (t5 to t6), FS6 (t6 to t7), which have different slopes” ***Examiner interprets that Figure 2a FS1 segment illustrates a second portion in the piecewise linear up-chirp), wherein the first frequency slope corresponds to a first distance range and the second frequency slope corresponds to a second distance range (see at least col. 2, lines 12-15, “the first frequency segments and/or the second frequency segments correspond to respectively different angular ranges of a total recording range”); and a receiver that is configured to compute a distance between an object and the lidar system (see at least Abstract; and col. 1, lines 37-47, “FIG. 4 shows a representation of the time dependence (time t) of the transmitting frequency of a known FMCW radar locating device. In FIG. 4, reference symbol FS denotes a transmitting signal and FE a corresponding echo signal. The quantity of the rate of change (slope steepness) of transmitting signal FS is constant in such known radar systems. If an echo signal FE is received, this has a transit time displacement, and thus has a frequency deviating from that of the transmitting signal. The distance from the measuring object, for instance, is able to be ascertained with the aid of frequency difference df”), 
	…
	wherein the first resolution is based upon the first frequency slope and the second resolution is based upon the second frequency slope (see at least col. 2, lines 22-25, “the first frequency segments and/or the second frequency segments have different slopes corresponding to the different echo signal resolution”; and col. 3, lines 40-49, “The absolute value of the ramp steepness of frequency segments FS1, FS3, FS4, FS6 is the same and so is the absolute value of the ramp steepness of the frequency segments FS2, FS5, in this context. As may also be seen in FIG. 2, the absolute value of the ramp steepness of frequency segments FS1. FS3, FS4, FS6 is greater than the absolute value of the ramp steepness of the frequency segments FS2. FS5. This is because a higher ramp steepness brings with it a poorer resolution (shorter scanning) and a lower ramp steep ness brings about a better resolution (longer scanning)”), and further wherein the lidar system is configured to update (see at least col. 1, 33-36, “In the usual FMCW radar systems, a signal is emitted which constantly changes in frequency. In order to limit the frequency range and to simplify the evaluation, several linearly rising or falling ramps are typically used”) the non-overlapping ranges; and col. 2, lines 13-16, “the first frequency segments and/or the second frequency segments correspond to respectively different angular ranges of a total recording range”) and corresponding resolutions for the ranges as the distance between the object and the lidar system changes over time (see at least col. 2, lines 23-31, “the first frequency segments and/or the second frequency segments have different slopes corresponding to the different echo signal resolution. According to yet another example refinement, frequency segments of lower echo signal resolution correspond to bigger slopes and bigger angular ranges at the same time, and frequency segments of greater echo signal resolution correspond to smaller slopes and smaller angular ranges at the same time”).
	Focke does not explicitly disclose
	wherein the lidar system is configured to compute the distance with a first resolution when the object is within the first distance range, wherein the lidar system is configured to compute the distance with a second resolution when the object is within the second distance range
	However, in the same field of endeavor, Deichmann teaches
	wherein the lidar system is configured to compute the distance with a first resolution when the object is within the first distance range (see at least col. 9, lines 58-62, “The first configuration of the scanning device may comprise a focus scanning unit which is capable of determining the distance between the integrated 3D scanner and the surface of an object, such that the first parameter may be this distance”; and col. 10, lines 35-39, “The distance may be measured from the integrated 3D scanner to said first and/or second portion of surface. The parameter derived from such a distance measurement may relate to the distance between the integrated 3D scanner and the surface of an object”), wherein the lidar system is configured to compute the distance with a second resolution when the object is within the second distance range (see at least col. 31, lines 22-27, “a scanning device configured to record a first data set of the object at a first resolution when operating in a first configuration and configured to record a second data set of a surface of the object at a second resolution when operating in a second configuration, wherein the first resolution is lower than the second resolution; and Abstract: “A control controls an operation of the scanning device based on the distance measured by the measurement unit, where the scanning device operates in the first configuration when the measured distance is within a first range of distances from the surface and the scanning device operates in the second configuration when the measured distance is within a second range of distances”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of
filing the invention to modify the lidar system as taught by Focke and combine wherein the lidar system is configured to compute the distance with a first resolution when the object is within the first distance range, wherein the lidar system is configured to compute the distance with a second resolution when the object is within the second distance range as taught by Deichmann. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the scanning device may also be advantageous in relative to the accuracy of the data acquired from the surface of an object (col. 2, lines 18-20).
Regarding claim 2, (Currently amended) Focke in view of Deichmann teaches the lidar system of claim 1. Focke further disclose
	wherein a first size of the first range and a second size of the second range are based upon a first length of time of the first portion and a second length of time of the second portion, respectively (see at least col.1, lines 37-39, “FIG. 4 shows a representation of the time dependence (time t) of the transmitting frequency of a known FMCW radar locating device; col. 3, lines 21-23, FIG.2a shows a representation of the time dependence of the transmitting frequency of the FMCW radar locating device”; and col. 3, lines 29-38, “FIG. 2a shows both the time dependence of the usual transmitting signal FS (dashed line, cf. FIG. 4) and of the transmitting signal according to the example embodiment, which is piecewise constant, and is composed of frequency segments FS1 (t1 to t2), FS2 (t2 to t3), FS3 (t3 to t4), FS4 (ta to t5), FS5 (t5 to t6), FS6 (t6 to t7), which have different slopes. As may be seen in FIG. 2a, the frequency between times t1 and t4 rises in three different frequency segments or ramps, and falls between times t4 and t7 in three different ramps”).  
Regarding claim 3, (Currently amended) Focke in view of Deichmann, where Focke discloses the lidar system of claim 2. Focke further discloses wherein the first portion is adjacent to the second portion in the piecewise linear frequency up- chirp (see a least col. 2 lines 46-48, “FIG.2a shows a representation of the time dependence of the transmitting frequency of the FMCW radar locating device”; and col. 3, lines 29-35, “FIG. 2a shows both the time dependence of the usual transmitting signal FS (dashed line, cf. FIG. 4) and of the transmitting signal according to the example embodiment, which is piecewise constant, and is composed of frequency segments FS1 (t1 to t2), FS2 (t2 to t3), FS3 (t3 to t4), FS4 (t4 to t5), FS5 (t5 to t6), FS6 (t6 to t7), which have different slopes” ***Examiner interprets that Figure 2a FS2 segment illustrates a second portion in the piecewise linear up-chirp).
Regarding claim 4, (Currently amended) Focke in view of Deichmann, where Focke discloses the lidar system of claim 3. Focke further discloses wherein the first range is adjacent to the second range (see at least Figure 2a ***Examiner interprets that the first range (FS1) is adjacent to the second range (FS2)).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Focke in view of Deichmann as applied to claim 4 above, and further in view of Thorpe et al. Thorpe et al. (US-2020/0278432; previously recorded).
	Regarding claim 5 (Currently amended) Focke in view of Deichmann, where Focke discloses the lidar system of claim 4. Focke further disclose  
	wherein Rx represents a point in time in the piecewise linear frequency up-chirp when the first portion ends and the second portion starts (see as least col. 3, lines 29-38, “FIG. 2a shows both the time dependence of the usual transmitting signal FS (dashed line, cf. FIG. 4) and of the transmitting signal according to the example embodiment, which is piecewise constant, and is composed of frequency segments FS1 (t1 to t2), FS2 (t2 to t3), FS3 (t3 to t4), FS4 (t4 to t5), FS5 (t5 to t6), FS6 (t6 to t7), which have different slopes” ***Examiner interprets that Figure 2a FS2 segment illustrates a second portion in the piecewise linear up-chirp when the first portion ends and the second portion starts). Neither Focke nor Deichmann does not explicitly disclose 
	further wherein the transmitter is configured to alter the point in time represented by Rx based upon the distance between the object and the lidar system.
	However, in the same field of endeavor, Thorpe teaches
	wherein Rx represents a point in time in the piecewise linear frequency up-chirp when the first portion ends and the second portion starts (see at least Para. [0012], “FIG. 2 A is an example plot of optical frequency of the LO and Rx signals shown in FIG. 1 over time; FIG. 2B is an example plot of signal strength of a Fourier transform of an interference signal provided by the system of FIG. 1 arranged in accordance with examples described herein”), and further wherein the transmitter is configured to alter the point in time represented by Rx based upon the distance between the object and the lidar system (see at least Para. [0033], lines 21-27, “The partial reflector may alternatively be placed within or prior to the transceiver and may serve the purpose of the beam splitter and combiner. The object may reflect a portion of the laser beam received from the transceiver back to the transceiver, and the reflected laser beam (e.g., a return or receive portion Rx) may be provided to circulator 106”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught by Focke in view of Deichmann and combine wherein Rx represents a point in time in the piecewise linear frequency up-chirp when the first portion ends and the second portion starts, and further wherein the transmitter is configured to alter the point in time represented by Rx based upon the distance between the object and the lidar system as taught by Thorpe. One of ordinary skill in the art would have been motivated to make this modification in order to provide and/or improve an ability to measure and quantify an object range (or other property) that corresponds and/or relates to a measurement frequency (see at least Para. [0041], lines 1-4).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Focke, Deichmann and Thorpe  as applied to claim 5 above, and further in view of Calleija (US-2020/0057450; previously recorded).
Regarding claim 6, (Currently amended) the combination of Focke, Deichmann and Thorpe teaches the lidar system of claim 5. The combination of Focke, Deichmann and Thorpe does not explicitly teach

	further wherein the computing system causes the transmitter to alter the point in time represented by Rx based upon the tracked positions of the object over time
	However, in the same field of endeavor, Calleija teaches	
	further comprising a computing system that is configured to track positions of the object (see at least Para. [0091], lines 1-3, “In operation 1105, a distance from a capture location of an imaging sensor to a capture location of the object is determined. The capture location of the object may correspond to the capture location of the object discussed above with respect to operation 920. The capture location of the imaging sensor is a position of the imaging sensor when the image is captured. The capture location of the imaging sensor may be consistent with the capture location determined in operation 925 of FIG. 9. A distance between the two positions may then be determined via geometry”) over time based upon distances computed by the receiver (see at least Para. [0044], “the perception system 110 may determine state data for each object over a number of iterations. In particular, the perception system 110 can update the state data for each object at each iteration. Thus, the perception system 110 can detect and track objects (e.g., vehicles, pedestrians, bicycles, and the like) that are proximate to the autonomous vehicle 102 over time”), and 
	further wherein the computing system causes the transmitter to alter the point in time represented by Rx based upon the tracked positions of the object over time (see at least Para. [0044], “the perception system 110 may determine state data for each object over a number of iterations. In particular, the perception system 110 can update the state data for each object at each iteration. Thus, the perception system 110 can detect and track objects (e.g., vehicles, pedestrians, bicycles, and the like) that are proximate to the autonomous vehicle 102 over time”). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 5 as taught in the combination of Focke, Deichmann and Thorpe and combine further comprising a computing system that is configured to track positions of the object over time based upon distances computed by the receiver, and further wherein the computing system causes the transmitter to alter the point in time represented by Rx based upon the tracked positions of the object over time  as taught by Calleija. One of ordinary skill in the art would have been motivated to make this modification in order to improve an accuracy of the identification; in response to a determination to improve the accuracy: directing a second sensor having a field of view smaller than the first sensor to generate a second image representing a location of the identified object, further identifying the object based on the second image, and controlling the vehicle based on the further identified object (see at least Para. [0137]).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Focke in view of Deichmann as applied to claim 1 above, and further in view of Calleija (US 2020/0057450; previously recorded).
Regarding claim 8, (Original) Focke in view of Deichmann teaches the lidar system of claim 1.
	Neither Focke nor Deichmann explicitly teaches
	wherein the receiver is operably coupled to a computing system of an autonomous vehicle (AV), and further wherein the computing system of the AV controls at least one of a steering system, a braking system, or a propulsion system based upon the distance computed by the receiver.	

	wherein the receiver is operably coupled to a computing system of an autonomous vehicle (AV) (Calleija:  Para. [0036], lines 1-2, “As illustrated in FIG. 3, in some embodiments, the vehicle controller 106 can include a perception system 110”), and further wherein the computing system of the AV controls at least one of a steering system, a braking system, or a propulsion system based upon the distance computed by the receiver (Calleija: Para. [0049], lines 2-7, “the autonomous vehicle 102 may include the sensors 104a and 104b, the vehicle controller 106, and one or more vehicle controls 202. The vehicle controls 202 from FIG. 3 may include, as shown in FIG. 4A, one or more of a motor controller 210, a steering controller 212, and a braking controller 214”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 as taught by Focke in view of Deichmann and combine wherein the receiver is operably coupled to a computing system of an autonomous vehicle (AV), and further wherein the computing system of the AV controls at least one of a steering system, a braking system, or a propulsion system based upon the distance computed by the receiver as taught by Calleija. One of ordinary skill in the art would have been motivated to make this modification in order to improve an accuracy of the identification; in response to a determination to improve the accuracy: directing a second sensor having a field of view smaller than the first sensor to generate a second image representing a location of the identified object, further identifying the object based on the second image, and controlling the vehicle based on the further identified object (see at least Para. [0137]).
Possible Allowable Subject Matter
If the 103 overcomes the rejection regarding claim 7 it would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 9-10 and 13-22 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663